             Case 3:20-cv-06757-EMC Document 16 Filed 12/08/20 Page 1 of 2




     Steven W. Ritcheson, Esq. (SBN 174062)
1    INSIGHT, PLC
2    578 Washington Blvd., #503
     Marina del Rey, CA 90292
3    Telephone: (818) 744-8714
     Fax: (818) 337-0383
4    Email: swritcheson@insightplc.com
5    David R. Bennett
6    (Admitted pro hac vice)
     Direction IP Law
7    P.O. Box 14184
     Chicago, IL 60614-0184
8    Telephone: (312) 291-1667
     dbennett@directionip.com
9
10   Counsel for Plaintiff
     Altair Logix LLC
11
                                   UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
13
14                                                         PATENT
15   ALTAIR LOGIX LLC,
                                                           Case No. 3:20-cv-06757-EMC
16                           Plaintiff,
        v.                                                 NOTICE OF VOLUNTARY
17                                                         DISMISSAL WITHOUT
18   DFI AMERICA, LLC,                                     PREJUDICE

19                           Defendant.

20           Plaintiff Altair Logix LLC hereby files this Notice of Voluntary Dismissal without Prejudice
21   pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1), an action may be
22   dismissed by the plaintiff without order of court by filing a notice of dismissal at any time before
23   service by the adverse party of an answer or a motion for summary judgment. Accordingly, Altair
24   Logix LLC voluntarily dismisses this action against Defendant without prejudice pursuant to Rule
25   41(a)(1).
26                                                     Respectfully submitted,

27   December 8, 2020                                  /s/Steven W. Ritcheson
                                                       Steven W. Ritcheson, Esq. (SBN 174062)
28                                                     INSIGHT, PLC
                                                         1
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
           Case 3:20-cv-06757-EMC Document 16 Filed 12/08/20 Page 2 of 2




     OF COUNSEL:                                       578 Washington Blvd., #503
1                                                      Marina del Rey, CA 90292
2    David R. Bennett                                  Telephone: (818) 744-8714
     (Admitted Pro Hac Vice)                           Fax: (818) 337-0383
3    Direction IP Law                                  Email: swritcheson@insightplc.com
     P.O. Box 14184
4    Chicago, IL 60614-0184                            Attorneys for Plaintiff Altair Logix LLC
     (312) 291-1667
5    dbennett@directionip.com
6
                                                              ISTRIC
7                                                        TES D      TC
                                                       TA
8




                                                                               O
                                                  S




                                                                                U
                                                ED




                                                                                 RT
9                                           UNIT                    TED
                                                              GRAN
10




                                                                                        R NIA
11                                                                        M. Che
                                                                                n
                                                                  dward
                                             NO




                                                          Judge E




                                                                                        FO
12
                                              RT




                                                                                    LI
13                                                   ER
                                                H




                                                                                   A
                                                          N                         C
14                                                            D IS T IC T    OF
                                                                    R
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          2
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
